Citation Nr: 1112164	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-31 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a disability evaluation in excess of 10 percent for lateral laxity of the left knee.

3.  Entitlement to a disability evaluation in excess of 20 percent for degenerative changes of the lumbar spine (referred to hereinafter as "lumbar spine disability").

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board previously considered this matter in November 2010.  At that time, it was remanded for additional development, namely scheduling the Veteran for the Travel Board hearing he requested in his October 2007 substantive appeal on a VA Form 9.  He requested that his hearing be cancelled and his claims file be forwarded to the Board for adjudication based on the evidence of record in a statement dated later in November 2010, however.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e).  Adjudication on the merits may proceed because this withdrawal renders moot the need to complete the development required on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with a recent opinion of the Court of Appeals for Veterans Claims (Court), TDIU has been included as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's degenerative joint disease of the left knee disability manifests flexion limited to 30 degrees or extension limited to 15 degrees.

2.  The evidence of record does not show that the Veteran's lateral laxity of the left knee disability manifests moderate recurrent subluxation or lateral instability.

3.  The evidence of record shows that the Veteran's lumbar spine disability manifests forward flexion of the thoracolumbar spine limited to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2010).

2.  The criteria for a disability evaluation in excess of 10 percent for lateral laxity of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for a disability evaluation of 40 percent, but no higher, for degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified via letter dated in March 2006 of the evidence required to establish entitlement to a higher evaluation, the evidence not of record necessary to substantiate his claim for a higher evaluation, and his and VA's respective duties for obtaining evidence.  These letters did not inform him of how VA determines disability ratings and effective dates for service-connected disabilities, as they were sent prior to the holdings in Dingess and Vazquez-Flores requiring such notification.

In May 2008, the Veteran was notified of how VA determines disability ratings in general, which was noted to include consideration of the impact on employment, and of how VA determines disability ratings specifically for his left knee disabilities and lumbar spine disability.  He was notified of how VA determines effective dates by letter dated in April 2009 with respect to issues other than those currently pending on appeal.  A supplemental statement of the case (SSOC) readjudicating each of the issues on appeal was issued in May 2009.

Under these circumstances, the Board finds that VA's duty to notify has been satisfied.  The March 2006 letter fully addressed all notice elements with the exception of those later required by Dingess and Vazquez-Flores.  This letters was provided in advance of the May 2006 rating decision from the RO, who in this case also is the AOJ, initially adjudicating the claim.  The May 2008 letter went beyond providing the generic notice of how VA determines disability ratings then required by Dingess and Vazquez-Flores by addressing how disability ratings specifically for each of the Veteran's disabilities are assigned.  The April 2009 letter provided notice of how VA determines effective dates.  Although this letter concerned issues not on appeal, the Board notes that this determination, and therefore the notice provided regarding it, does not depend on the nature of the claim.  Readjudication by way of the May 2009 SSOC followed the May 2008 and April 2009 letters.  For these reasons, the Veteran has suffered no prejudice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection initially was granted for his left knee and lumbar spine disabilities, and VA treatment records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted private treatment records and statements from private treatment providers on his own behalf.

VA joints examinations were afforded to the Veteran in June 2005 and April 2006.  VA spine examinations also were afforded to him in these months.  The claims file was not available for any of the examiners who conducted these examinations to review.  However, the Veteran gave an accurate history regarding the disability at issue at each.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also recounted his relevant symptomatology at each examination.  After receiving this information, the June 2005 examiners performed a thorough physical and conducted necessary diagnostic tests.  The April 2006 examiners also performed a thorough physical but were unable to conduct necessary diagnostic tests due to the Veteran's discomfort, as discussed below.  Both sets of examiners documented these actions in detail in an examination report.

As such, the Board finds that the June 2005 examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The April 2006 examinations additionally were as adequate as possible under the circumstances.  To the extent that they were inadequate because of the lack of diagnostic test results, the June 2005 examinations coupled with the private treatment records and statements from private treatment providers cure this deficiency.

The Board also finds that no further medical examination is necessary regarding the Veteran's left knee disabilities or lumbar spine disability.  New examinations are not required solely because his VA joints and spine examinations are a few years old.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Further, the Veteran has not contended that these examinations do not accurately portray the severity of his disabilities.  His representative also has made no such argument.  Dr. D.B. has indicated that the Veteran's disabilities will only get worse with time, as noted below.  To the extent that this is true and there has been an increase in the severity of the Veteran's left knee and/or lumbar spine symptomatology since his VA joints and spine examinations, more contemporaneous VA examinations are not warranted because the private treatment records and statements from private treatment providers submitted by him are adequate for rating purposes to date.  See 38 C.F.R. §§ 3.326(b), (c).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise point toward, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further action is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks disability evaluations in excess of 10 percent for his degenerative joint disease of the left knee and lateral laxity of the left knee as well as a disability evaluation in excess of 20 percent for degenerative changes of the lumbar spine.  He contends that each of these disabilities is more severe than contemplated by the assigned ratings.

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  When two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate if distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

A.  Left Knee

Pyramiding, the evaluation of the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

For example, a Veteran may receive an evaluation for arthritis of the knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and a separate evaluation for instability of same the knee under Diagnostic Code 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994); Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  This is the situation here.

The Veteran's degenerative joint disease of the left knee currently is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  Diagnostic Code 5010 addresses arthritis which is due to trauma and is substantiated by X-ray findings.  Pursuant to this provision, this condition is rated as arthritis, degenerative.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, evaluations for degenerative arthritis established by X-ray findings shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, rating on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, X-ray evidence showing involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 60 degrees warrants a noncompensable evaluation, while flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The highest rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees warrants a noncompensable evaluation, while extension limited to 10 degrees warrants a 10 percent evaluation.  A 20 percent rating requires extension limited to 15 degrees, while a 30 percent rating requires extension limited to 20 degrees.  Extension limited to 30 degrees merits a 40 percent evaluation.  The highest 50 percent rating is reserved for extension limited to 45 degrees.  Separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

The Veteran's lateral laxity of the left knee currently is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 concerns other impairment of the knee.  A 10 percent rating is assigned thereunder for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  Severe recurrent subluxation or lateral instability results in the highest 30 percent rating.  

Other Diagnostic Codes pertaining to disabilities of the knee include:  Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  As the Veteran has not been diagnosed with ankylosis, any semilunar cartilage problem, or genu recurvatum in relation to his left knee, the Board finds these Diagnostic Codes inapplicable.

At the outset, the Board notes that the effective date for an award of compensation generally cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  The Veteran filed his increased compensation claim in November 2005.  Evidence dated before November 2004, one year prior to the claim, therefore is not within the period for which he can receive compensation.  As such, it will not be considered.

VA treatment records dated from January to April 2005 reflect the Veteran's complaints of left knee pain.  He indicated that this pain affects his sleep, general activity, and normal work as well as prevents him from doing much exercise.  X-rays of his left knee taken in April 2005 suggested degenerative joint disease.  

The Veteran underwent a VA joints examination in June 2005.  He reported that his left knee becomes sore and swells for about three days if he is up on it for six or seven hours in a given day.  He also reported that he only works part time in landscaping due in part to his left knee pain and that daily activities such as walking, bending, and sitting too long seem to make it hurt worse.  The Veteran denied episodes of dislocation or recurrent subluxation, using an ambulatory aid such as a crutch or cane, and using corrective shoes.

Upon physical assessment, there was no evidence of heat, redness, swelling, or effusion, regarding the Veteran's left knee.  Flexion was from 0 to 140 degrees and extension was full.  Repeated testing produced no functional loss, incoordination, weakness, or fatigue.  X-rays, which showed degenerative changes with chondrocalcinosis, were reviewed.

December 2005 treatment records from Albany Spine and Medical Clinic document that the Veteran complained that he was not able to continue doing manual work due in part to his left knee and was not trained to do office work.  He noted that he stopped working in 1999.  His left knee flexion and extension were normal.  However, his left patellar reflex L4 was decreased and moderate crepitation was noted.

VA received a lay statement from A.L. in approximately January 2006.  She indicated that the Veteran had to quit in the middle of a landscaping job she hired him for due in part to knee pain.  As a consequence, he indicated that she had to hire someone else.

Dr. D.B. indicated in a letter dated in March 2006 that the Veteran had reported intensification of his left knee pain and difficulty performing his day to day activities.  He opined that the Veteran's left knee will only get worse over the next few years and that the Veteran is not able to perform the duties necessary to maintain employment in his field of work.

In a lay statement dated in March 2006, Y.W. indicated that the Veteran did a great job with landscaping and yard work for her in April 2005 but was unable to complete this work in late February 2006 due in part to severe knee pain.

The Veteran underwent a second VA joints examination in April 2006.  He reported sharp pain mostly on the inner aspect of his left knee brought on by walking 500 yards or more or for a period of 15 minutes or more as well as by standing for 30 minutes or more.  He also reported that he has between 30 and 100 percent functional loss as a result.  He further reported that he was retired.  With respect to other symptoms, he reported stiffness, weakness, tiring easily, swelling, heat, redness, and giving way.  He denied locking.  The Veteran stated that he did not need an aid to ambulate but uses a brace, which helps.

Physical assessment of the Veteran's left knee revealed strength of 4/5.  There was numbness in the anterior aspect.  Flare ups were not present.  Range of motion testing, ligament laxity testing, and McMurray's test were attempted, but the Veteran could not tolerate them.  He stated that they were too painful.  X-rays, which showed degenerative joint disease, were reviewed.

In his October 2007 substantive appeal on a VA Form 9, the Veteran reiterated that his doctor feels his disabilities, including his left knee disabilities, prevent him from being employed.

VA treatment records dated from May 2008 to January 2009 contain references to the Veteran's knee pain.

Dr. T.W. indicated the following in a June 2009 letter.  The Veteran complained of pain, particularly with weightbearing, and swelling in his left knee.  There was no effusion or instability with varus or valgus stress upon physical assessment.  However, there was tenderness primarily along the medial joint line.  Flexion was from 0 to 110 degrees, and extension was full.  These movements caused some crepitus.  X-rays, which showed moderate degenerative changes with calcification in the articular cartilage, were reviewed.

Based on the above, the Board finds that a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee is not warranted.  There is no indication from the evidence that the Veteran's left knee manifests flexion limited to 30 degrees or extension limited to 15 degrees.  His flexion indeed was from 0 to 140 degrees and his extension was full at the June 2005 VA joints examination.  In December 2005, his flexion and extension were noted to be normal.  Flexion further was noted to be from 0 to 110 degrees and extension was noted to be full in June 2009.  These findings show that the Veteran experienced some limitation of motion in his left knee on only one occasion and that even then this limitation did not rise to the level necessary for compensable ratings, let alone ratings in excess of 10 percent, under Diagnostic Code 5260 and Diagnostic Code 5261.

Acknowledgement is given to the fact that range of motion testing could not be conducted due to the Veteran's pain at the April 2006 VA joints examination.  He is competent to report such pain because it is within his personal experience.  See Barr, 21 Vet. App. at 307; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective evidence weighs against his credibility in this regard.  The examiner who conducted the examination, although not directly calling his credibility into question, did not mention that the Veteran exhibited wincing or other visible behavior indicating pain when range of motion testing was attempted.  The examiner also did not find that the Veteran was experiencing a flare up then, which may have explained why he was unable to perform range of motion testing due to pain during the examination but was able to perform such testing at his June 2005 VA joints examination as well as in December 2005 and June 2009.  Rather, the examiner indicated that flare ups were not present at all.  Finally, the Veteran indicated that was able to walk unassisted albeit with a brace.  The examiner made no contrary findings and did not indicate that the Veteran's gait was abnormal.  He therefore must have had at least some range of motion in his left knee because each knee is bent with normal ambulation.  For each of these reasons, that range of motion was not conducted at the Veteran's April 2006 VA joints examination due to pain has very little probative value compared to the other range of motion test results discussed above.

Consideration has been given to whether the evidence, with the exception of the April 2006 VA joints examination which was devalued above, indicates that a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee is warranted on the basis of DeLuca and associated statutes.  However, there has been no showing that the Veteran experiences greater limitation of motion in his left knee as a result of flare ups or functional loss due to weakness, excess fatigability, incoordination, or pain on use.  No evidence of flare ups exists.  Pain repeatedly has been reported by the Veteran and witnessed by several laypersons who sought to employ him.  Soreness, stiffness, weakness, and tiring easily also were reported by the Veteran.  His left knee strength was found to be 4/5 on one occasion.  Despite all this, repeated range of motion testing conducted at the June 2005 VA joints examination produced no functional loss, incoordination, weakness, or fatigue.  

The Board also finds that a separate disability evaluation in excess of 10 percent for lateral laxity of the left knee is not warranted.  At no point does the Veteran's left knee manifest moderate recurrent subluxation or lateral instability.  He denied episodes of dislocation or recurrent subluxation at the June 2005 VA joints examination, although he reported giving way at the April 2006 VA joints examination.  Ligament laxity testing and McMurray's test could not be completed during this latter examination.  Yet in June 2009, there was no instability with varus or valgus stress. 

In sum, the preponderance of the evidence is against the Veteran's entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee or for lateral laxity of the left knee during the entire period on appeal.  Staged ratings therefore are not warranted, and the benefit of the doubt rule does not apply.

B.  Lumbar Spine

The Veteran's service-connected back disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 concerns lumbosacral or cervical strain.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235, 5236, and 5238 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability ratings are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability evaluation of 40 percent is awarded when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent disability rating.  The maximum disability evaluation of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.

Normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar muscle spasm.  Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months merit a 40 percent disability rating.  Finally, the maximum 60 percent disability rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Each clearly distinct spinal segment affected by IVDS is rated separately pursuant to these criteria.  Id., Note (2).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

For the same reasons discussed above with respect to the Veteran's left knee disabilities, evidence dated before November 2004 will not be considered.

VA treatment records dated from January to April 2005 reflect the Veteran's complaints of back pain.  He indicated that this pain affects his sleep, general activity, and normal work as well as prevents him from doing much exercise.  X-rays of his back taken in April 2005 showed moderate to marked degenerative spondylosis involving all levels of the lumbosacral and lower thoracic spine.

Dr. D.B. indicated in a May 2005 letter that the Veteran came to his office several months ago complaining of severe low back pain with very limited range of motion in the lumbar spine.  He then indicated that he found severe limitations in flexion/extension and lateral flexion of his lumbar spine.  Dr. D.B. next noted that VA X-rays showed severe degenerative disc disease (DDD) at L5-S1 and arthritic spurs throughout the lumbar and lower thoracic spine.  He next referred to attached range of motion test results.  Normal values were noted to be lumbar extension to 25 degrees, lumbar flexion to 60 degrees, and lumbar lateral flexion to 25 degrees.  The Veteran's lumbar extension was to 6 degrees while his lumbar flexion was to 13 degrees, his left lateral flexion was to 6 degrees, and his right lateral flexion was to 11 degrees.  This equated to a 78 percent limitation for flexion, 76 percent limitation for extension and left lateral flexion, and 56 percent limitation for right lateral flexion.  Dr. D.B. finally opined that the Veteran's disability was severe, will only get worse with time, and prevents him from carrying out the day to day activities of a job.  

The Veteran underwent a VA spine examination in June 2005.  He reported pain which is throbbing and hard in his back and tingling down through his buttocks to the back of his legs.  He also reported flare ups three to four times a month that last three to four days when he does any type of manual labor that causes bending or flexing of the back.  During these flare ups, the Veteran noted that he had functional impairment in that he could not move as fast or get around as well.  For example, he recounted that he had had a flare up the previous month after working "over-strenuous" at his part-time landscaping job.  Further, he stated that he cannot do a whole lot and has to watch what he does, as he is limited in daily activities such as vacuuming.  The Veteran denied periods of incapacitation, being put on bed rest by a physician, using any ambulatory aid, and using any type of back brace.

Upon physical assessment, the Veteran's lumbar curvature was intact and the lumbar spine was symmetrical in appearance.  No paravertebral muscle group tenderness was found with palpation, and there was no swelling.  Range of motion was from 0 to 40 degrees forward flexion, from 0 to 10 degrees extension, and from 0 to 20 degrees left and right lateral flexion as well as left and right lateral rotation.  Pain was elicited beginning at 30 degrees forward flexion and at the extremes of extension, left and right lateral flexion, and left and right lateral rotation.  As repeated testing produced the same results, no additional functional loss, incoordination, weakness, or fatigue was present.  The examiner noted perceiving less than maximum effort on the part of the Veteran.  Diagnostic studies, which showed a possible laminectomy at L5-S1, degenerative changes of the lumbar spine, grade I spondylolisthesis of L4 on L5, and narrowing at L4-L5 and L5-S1 disk spaces with facet arthropathy, were reviewed.

Dr. P.H. indicated in a June 2005 letter that the Veteran's current level of function is very limited due to his long-standing back pain and significant degenerative changes of the lumbar spine.

December 2005 treatment records from Albany Spine and Medical Clinic reveal that the Veteran complained that he was not able to continue doing manual work due in part to his back and was not trained to do office work.  He noted that he stopped working in 1999.  His lumbar paraspinal muscles were tender, especially on the right side, as was his bilateral sciatic nerves.  The Veteran's range of motion in his lumbar spine was restricted.  Further, his straight leg raise was to 30 degrees bilaterally.  Abduction and adduction of his hip joints caused increased low back pain.  

In approximately January 2006, VA received lay statements from C.L. and A.L.  The former indicated that she had hired the Veteran to paint her house and the latter indicated that she had hired him to do landscaping, as noted above.  C.L. indicated that the Veteran had to quit before finishing the job due to his back, while A.L. indicated that the Veteran had to quit before finishing the job due in part to his back.  As such, each concluded by indicated that they had to hire someone else.

Dr. D.B. indicated in a letter dated in March 2006 that the Veteran had reported intensification of his low back pain and difficulty performing his day to day activities.  He opined that the Veteran's lumbar spine will only get worse over the next few years and that the Veteran is not able to perform the duties necessary to maintain employment in his field of work.

In a lay statement dated in March 2006, Y.W. indicated that the Veteran did a great job with landscaping and yard work for her in April 2005 but was unable to complete this work in late February 2006 due in part to severe back pain.

The Veteran underwent a second VA spine examination in April 2006.  He reported sharp pain in the lumbosacral area which radiates to the right leg through the anterior right knee and down to the ankle.  This pain occurs at a frequency of every other day and is caused by walking a quarter mile or more, standing greater than 30 minutes, or sweeping a lot.  The Veteran reported that he has between 30 and 100 percent functional loss as a result.  With respect to other symptoms, he reported stiffness in his lower back and having to stretch after driving about 30 miles.  He denied weakness, numbness, bowel or bladder problems, erectile dysfunction, and being unsteady or falling.  He stated that he does not need an aid to ambulate but uses a brace, which helps.  Finally, he indicated that he was retired.

Upon physical assessment, there was no atrophy of the Veteran's back.  Some tenderness with palpation of the lower lumbosacral spine and some spasms were present.  Strength was 5/5, and sensory examination was normal in the lower extremities with the exception of decreased sensation to light touch, painful touch, and monofilament in the medial aspect of the left lower knee at the L3-L4 area.  Range of motion testing was attempted, but the Veteran could not tolerate it.  He stated that it was too painful.  His straight leg raise was to 20 degrees bilaterally.  The right straight leg raise caused pain in the hips and upper legs mostly in the thigh area, while the left straight leg raise also caused pain in the right side on the hip and the low back.  X-rays, which showed moderate to marked degenerative joint disease and cholelithiasis, were reviewed.

In his October 2007 substantive appeal on a VA Form 9, the Veteran reiterated that his doctor feels his disabilities, including his lumbar spine disability, prevent him from being employed.

VA treatment records dated from May 2008 to January 2009 contain references to the Veteran's low back pain.

Dr. T.W. indicated the following in a June 2009 letter.  The Veteran complained of pain in his back, which is mainly on the right side, as well as hardly being able to do anything, including yard work and bending over.  The Veteran denied radicular pain into his lower extremities and numbness or tingling.  Upon physical assessment, there was rather marked tenderness to light touch over the dorsal processes of L3-4-5 and S1 as well as the S1 joint but not tenderness about the sciatic notches.  Range of motion was to 10 degrees flexion.  The Veteran could not extend past the neutral position.  The straight leg raise test was negative.  Reflexes revealed no absent response over the patellar and Achilles tendons.  X-rays, which showed marked degenerative arthritis primarily involving L5-S1 with almost complete collapse of the disk space and hypertrophic changes anteriorly at the upper lumbar vertebrae, were reviewed.

In a September 2009 letter, Dr. D.B. indicated that the Veteran reported a continued worsening of his back pain, which was worse while performing day to day activities that include any type of bending.  He also indicated that the Veteran experienced pain in flexion at about 10 degrees and pain in extension as well at his last visit.  Further, he indicated that he had reviewed X-rays, which showed loss of kyphotic curve in the lumbar spine along with osteophytes throughout the lumbar spine and DDD at L5-S1.  Finally, he concluded by opining that the Veteran's lumbar spine is deteriorating, his pain will only get worse, and in the future he will have to modify his duties of daily activities to be able to cope with this pain.

The Board finds that a disability evaluation of 40 percent, but no higher, is warranted for the Veteran's lumbar spine disability under the General Rating Formula given the above.  There is no indication that the Veteran's back manifests favorable ankylosis of the entire thoracolumbar spine.  Ankylosis indeed is not mentioned in the evidence at all.  There are, however, indications that the Veteran's back manifests forward flexion of the thoracolumbar spine limited to 30 degrees or less.  Dr. D.B. found that the Veteran's lumbar spine had severe limitations in flexion/extension.  Specifically, he found that lumbar flexion was to 13 degrees in June 2005.  The scale used by him differs from that used by VA in that normal lumbar flexion is 60 degrees on his and 90 degrees on VA's.  Nevertheless, the percent of flexion limitation calculated based on Dr. D.B.'s finding exceeds the percent of limitation necessary to achieve a 40 percent rating from VA.  Dr. D.B. specifically found a 78 percent limitation.  VA awards a 40 percent disability evaluation where forward flexion of 30 degrees of less out of the normal 90, which reflects a limitation of at least two-thirds or approximately 67 percent.

Forward flexion additionally was from 0 to 40 degrees at the June 2005 VA spine examination.  The examiner also noted perceiving less than maximum effort on the Veteran's part.  Nevertheless, he repeatedly experienced pain beginning at 30 degrees.  The Veteran's lumbar spine motion was found to be restricted by Albany Spine and Medical Clinic in December 2005.  Four months later at his April 2006 VA spine examination, range of motion testing was too painful for him to complete.  Flexion further was documented by Dr. T.W. to be only to 10 degrees in June 2009.  Dr. D.B. indicated that the Veteran experienced pain in flexion at about 10 degrees in September 2009.  Regardless of whether he was using his scale or VA's scale, this finding once again exceeds that which is necessary for the assignment of a 40 percent rating.

Consideration has been given to whether a disability evaluation in excess of 40 percent for a lumbar spine disability is warranted on the basis of DeLuca and associated statutes.  However, there has been no showing that the Veteran experiences greater limitation of motion in his lumbar spine as a result of flare ups or functional loss due to weakness, excess fatigability, incoordination, or pain on use.  The Veteran reported flare ups three to four times a month that last three to four days each.  He also reported stiffness.  Pain further has been reported by him on numerous occasions as well as witnessed by several laypersons who sought to employ him.  Tenderness was found on several occasions, and spasms were found on one occasion.  Decreased sensation at the L3-L4 area with respect to the left knee also was found on one occasion, but the Veteran already is service-connected for two left knee disabilities, as discussed above.  Even with these other findings, no additional functional loss, incoordination, weakness, or fatigue was present with repeated range of motion testing conducted at the June 2005 VA spine examination.  The higher 50 and 100 percent disability evaluations under the General Rating Formula further are based entirely on the presence of ankylosis.  Greater limitation of motion in the Veteran's lumbar spine, even if it had been manifested, therefore could not result in a higher evaluation.

Entitlement to a separate rating also is not warranted under the General Rating Formula for any objective neurologic abnormalities associated with the Veteran's lumbar spine disability.  He denied bowel problems, bladder problems, and erectile dysfunction at his April 2006 VA spine examination.  Although he reported radicular pain at this examination with respect to his right leg and at his June 2005 VA spine examination with respect to both legs, Dr. T.W. indicated in June 2009 that he denied any such pain.  He also denied numbness and tingling in his lower extremities.  Sensory examination of the Veteran's lower extremities was normal with the exception of the left knee at the April 2006 VA examination.  There additionally is no evidence that he has been diagnosed with radiculopathy of either leg.

Turning to the Formula for Rating IVDS, numerous X-rays reveal that the Veteran suffers from DDD.  However, there has been no showing that that he experiences incapacitating episodes as defined by applicable regulation.  He specifically denied having any such episodes, to include being put on bed rest by a physician, at his June 2005 VA spine examination.  The evidence also does not document any such episodes.  As such, evaluation of the Veteran's lumbar spine disability under the Formula for Rating IVDS results in a noncompensable rating.  The 40 percent disability rating assigned herein pursuant to the General Rating Formula therefore stands as the higher evaluation.

In sum, the preponderance of the evidence supports the grant of a disability rating of 40 percent, but no higher, for the Veteran's lumbar spine disability.  This finding applies to the entire period on appeal, rendering staged ratings inappropriate.

C.  Extraschedular Consideration

The above determination continuing the Veteran's 10 percent disability evaluations for his degenerative joint disease of the left knee and lateral laxity of the left knee and granting a disability evaluation of 40 percent for his lumbar spine disability is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that either the Veteran's left knee degenerative joint disease disability picture, left knee lateral laxity disability picture, or lumbar spine disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's disabilities.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional left knee degenerative joint disease, left knee lateral laxity, or lumbar spine disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A disability evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

A disability evaluation in excess of 10 percent for lateral laxity of the left knee is denied.

A disability evaluation of 40 percent for a lumbar spine disability is granted, subject to the laws and regulations governing monetary awards.


REMAND

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice, 22 Vet. App. at 447.  The Court held in Rice that TDIU is part and parcel to an increased rating claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the increased rating is sought.  Id. at 445.  

A review of the above evidence reveals that the Veteran contends that he became completely unemployable due to his left knee disabilities and lumbar spine disabilities during the period on appeal.  Specifically, he indicated that he no longer was able to continue doing even part time manual labor work.  Several statements from lay persons are of record attesting to the fact that he was unable to complete such work.  The Veteran also indicated that he was not trained to do office work.  A review of the above evidence also reveals the opinion of Dr. D.B. that the Veteran's left knee disabilities and lumbar spine disability prevent him from working.  In May 2005, Dr. D.B. concluded that the Veteran's lumbar spine disability prevents him from carrying out the day to day activities of a job.  In March 2006, Dr. D.B. similarly concluded that the Veteran is not able to perform the duties necessary to maintain employment in his field of work as a result of lumbar spine disability and his left knee disabilities.  The Veteran and the record therefore have reasonably raised the issue of entitlement to TDIU due to his left knee disabilities and lumbar spine disability.  

The Veteran was sent a VCAA notice letter regarding entitlement to a TDIU in April 2009.  Entitlement to a TDIU was denied in a rating decision that same month.  No appeal was instigated by the Veteran.  The Board notes that his failure in this regard usually would mean that the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet in this case, the rating decision is not final because the issue of the Veteran's entitlement to a TDIU also is part and parcel to his claim for higher evaluations for his left knee disabilities and lumbar spine disability under Rice.  

The issue of the Veteran's entitlement to a TDIU therefore must be considered anew.  Appellate review at this time, however, would be premature.  

Indeed, the Veteran should be sent another VCAA notice letter regarding his entitlement to a TDIU because the decision herein increased the disability rating for his lumbar spine disability from 20 percent to 40 percent and because almost two years have passed since the first VCAA notice letter was sent.  This letter should notify the Veteran and his representative of the information and evidence required to substantiate entitlement to a TDIU as well as the information and evidence in this regard that not previously provided.  It also should indicate what information and evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information and evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio, 16 Vet. App. at 183.  In addition, the letter should be compliant with Dingess, 19 Vet. App. at 473, by including information on how VA determines disability ratings and effective dates, keeping in mind that entitlement to a TDIU is part of an increased rating claim.

A TDIU may be assigned under 38 C.F.R. § 4.16(a) if the Veteran satisfies two requirements.  First, the Veteran must meet a minimum percent rating.  If he has 1 service-connected disability, it must be rated at 60 percent or more.  If he has 2 or more service-connected disabilities, at least 1 must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above schedular percentage rating requirements, a TDIU still may be assigned on an extraschedular basis.  38 C.F.R. § 4.16(b).  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.

The Veteran presently is service-connected for the two left knee disabilities and lumbar spine disability considered above.  His 10 percent disability ratings were continued for each left knee disability, and his lumbar spine disability rating was increased to 40 percent.  The combing rating for these disabilities is 50 percent.  See 38 C.F.R. § 4.25.  The Veteran therefore presently does not satisfy the minimum percentage requirements set forth in 38 C.F.R. § 4.16(a).

Given the Veteran's assertion that he is unable to work due to his left knee disabilities and lumbar spine disability and the support for this assertion in the form of statements of several lay persons and the opinions of Dr. D.B., however, the Board finds that referral for consideration of assignment of TDIU on an extraschedular basis might be warranted in accordance with 38 C.F.R. § 4.16(b).  Fulfillment of VA's duty to assist may require further development, including a medical examination and opinion and/or a social and industrial survey, so that the question of whether such referral should be made can be decided on the basis of a complete record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information and evidence is necessary to substantiate entitlement to a TDIU as well as the information and evidence in this regard that was not previously provided.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that entitlement to a TDIU is part of an increased rating claim.

2.  Review the Veteran's claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any required authorization, any additional pertinent records identified by him during the course of this remand.  This may include ordering a VA medical examination and opinion and/or a social and industrial survey if necessary.

3.  Thereafter, readjudicate the Veteran's entitlement to a TDIU.  Such adjudication shall include consideration of whether referral for extraschedular consideration is warranted.  If TDIU is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


